DETAILED ACTION
The following is a non-final office action upon examination of application number 16/479899. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/2022 has been entered. 

Response to Amendment
Claims 1 and 11 have been amended.
Claims 1-5, 7, 8, 10-14, 16-17, and 19 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-14, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-5, 7-8, and 10 are directed to a system comprising a processing device; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 11-14 and 19  are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to manage maintenance of components, which is described by claim limitations reciting: capturing usage data associated with respective components,  each component having a location associated with the component wherein usage data including flow rate, and wherein if the flow rate is determined to be outside of predefined parameters then the component is faulty and must be repaired; determining from the usage data whether any of the components requires maintenance including repair of a component; and communicating the location of each respective component requiring maintenance to at least one user, wherein, when more than one component requires repair, a list ordered in an order to optimize repair the maintenance management system is presented, determines the order which minimizes repair time of the maintenance system, wherein the system further comprises: … counting down from a pre-determined amount of time, wherein the timer is started when the one or more sensors of a component requiring repair are de-activated, and wherein, when the timer has elapsed, … the component requiring repair is removed from the list. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior. Dependent claims 2, 4-5, 7, and 12-14, and 16 managing maintenance of components (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the processing device; a plurality of components in communication with the processing device, each component having one or more sensors; one or more user devices in communication with the processing device; one or more user devices; user device; and the App or server) and claim 11 (i.e., the at least one user device and App or server) do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; location is communicated to at least one of the one or more user devices from the processing device; and the maintenance is presented on the user device, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data gathering/display). Additional elements related to a timer, the timer counting down from a pre-determined amount of time… and when the timer has elapsed, the one or more sensors are re-activated do not provide an improvement to the computer or technology. Similarly, additional elements in claims 3, 8, 10, 17, and 19, add additional elements that do not yield an improvement to the computer or technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; location is communicated to at least one of the one or more user devices from the processing device; and the maintenance is presented on the user device do not provide an improvement and only add extra-solution activities. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to an abstract idea.
Examiner disagrees. Amended limitations reciting wherein usage ‘usage data including flow rate, and wherein if the flow rate is determined to be outside of predefined parameters then the component is faulty and must be repaired’ and ‘determines the order which minimizes repair time of the maintenance management system’ specify a type of data being evaluated and a determination, these limitations only further narrow the abstract idea. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices.

With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner disagrees. Limitations reciting ‘usage data including flow rate, and wherein if the flow rate is determined to be outside of predefined parameters then the component is faulty and must be repaired’ and ‘determines the order which minimizes repair time of the maintenance management system’ do not provide a practical application. These are abstract limitations that only further narrow the abstract idea. 
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). 
The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up. Thus, the speed of a user’s navigation through various views and windows was improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Rather than paging through multiple screens of options, only a few steps were needed from start up to reaching the required data/functionality. Thus, the court found that the Specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens. While the present claims recite certain specific elements directed to the communication of information to user devices, the present claims do not provide an analogous improvement and the present specification lacks support for the asserted improvement in the maintenance management system.

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite ‘significantly more’ than an abstract idea.
Examiner disagrees. The claims in Amdocs were found to be directed to an abstract idea and were eligible because they contained an eligible inventive concept. The decision relied heavily in a specific definition of the term "enhance" in the claims (i.e. the District Court’s reading of ‘in a distributed fashion’ and ‘close to the source’ of network information requirements into the term ‘enhance’); this term was construed as being dependent upon the invention’s unique distributed architecture. The specification provided an explanation of the claimed distributed enhancement being a critical advancement over the prior art. Thus, the claimed solution in Amdocs entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). Further, the Court in Amdocs, found that while the solution required arguably generic components, including network devices and “gatherers” which “gather” information; the claim’s ‘enhancing’ limitation necessarily required that these generic components operate in an unconventional manner to achieve an improvement in computer functionality; the enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers working together in a distributed manner. In contrast, the features in present claims enabling the use of an App or server and a timer counting down do not present a comparable unconventional technological solution or unconventional operation; further, the problem addressed is not technological in nature since it is a problem that exists outside of the realm of technology (i.e. how to optimize component maintenance).
Limitations reciting ‘usage data including flow rate, and wherein if the flow rate is determined to be outside of predefined parameters then the component is faulty and must be repaired’ and ‘determines the order which minimizes repair time of the maintenance management system’ are not additional elements; instead, these are abstract limitations that only further narrow the abstract idea. 
The claims in BASCOM were directed to a system for filtering content retrieved from an Internet computer network, comprising a local client computer and a remote ISP server that implements at least one filtering scheme and a plurality of sets of logical filtering elements. The Federal Circuit described the concept of filtering content as an abstract idea and a method of organizing human behavior, similar to concepts previously found to be abstract. The Federal Circuit found that the elements, in combination, amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. Examiner finds that the present rejected claims are different than those in BASCOM where the claims where directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, additional elements in the present invention such as the App or server and timer only provide implementation via a computer and do not provide a non-conventional arrangement of additional elements analogous to the claims in BASCOM. The claims in BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components; none of recited hardware in the present claims offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment. When taken as an ordered combination, the ordered combination of the claimed elements adds nothing that is not already present when the elements are taken individually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683